DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-49, 57 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21: The moieties “R7” and “R8” in line 26 are undefined in the claim.
Further in claim 21, in lines 19-21 it is required that the phenylene group(s) include an R1 group to be located at each ortho ring position relative to each depicted oxygen atom. However, in lines 28-30, the phenylene groups can be formed into a fused ring system.  This is indefinite since a fused ring system does not have ortho positions, but instead the carbon atoms are assigned numbers to depict substitution. Therefore, if the phenylene groups exist as a fused ring system, then the requirement that an R1 group be located at each ortho ring position relative to each depicted oxygen atom cannot be met.
Also in claim 21, “v” is defined in line 19, and yet defined differently in the last line of the claim.  This is indefinite and unclear since a person having ordinary skill in the art would not know if v can be 1 if t is 0, or if it must be 2-4.

Note on Claim Interpretation
Applicant’s confirmed in the interview of January 27, 2022 and the remarks filed February 18, 2022 that the claim language “does not include any structural units derived from bisphenol A, bisphenol F, bisphenol S…” indicates only structures where v is 0 of those structures are excluded.  Any substituted structure of these compounds may be included.

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-49, 57 and 58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pedersen et al. (U.S. Pat.  5,830,952) is the closest prior art, but does not specifically teach the number molecular weight of just the polyether polymer portion, nor does the reference teach that there is an R1 group that is an atom or group having an atomic weight of at least 15 Daltons at each of the ortho ring positions relative to each depicted oxygen atom. For example, the embodiment taught by Pedersen et al. 
    PNG
    media_image1.png
    165
    344
    media_image1.png
    Greyscale
 does not have an R1 at each of the ortho positions.



Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767